Citation Nr: 0626306	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  04-37 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a left knee disorder, 
to include degenerative changes, (claimed as a torn medial 
collateral ligament).  


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to May 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Oakland, California, and 
Louisville, Kentucky.  The claim was transferred during the 
appeal process after the veteran moved to Kentucky.  


FINDINGS OF FACT

1.  The veteran's inservice left knee injury healed without 
residuals and post service left knee problems were not 
diagnosed within one year after discharge from military 
service, or for many years thereafter, and not until after 
another left knee injury.  

2.  The competent medical evidence of record does not show 
any relationship between the veteran left knee disorder and 
any injury or disease in service.  


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
service, nor may its incurrence or aggravation be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statement of the case (SSOC) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board notes here that an initial letter regarding duty to 
assist requirements was sent to the claimant in May 2001, 
prior to the November 2001 rating decision which denied 
service connection for a left knee disorder.  The claimant 
submitted a notice of disagreement with that decision, and 
this appeal ensued.  In March 2002, the denial was confirmed, 
and he was issued another duty to assist letter in June 2002.   
An SOC was issued in August 2004 and an SSOC was issued in 
November 2004.  Specifically, the duty to assist letters 
notified him that VA would obtain all relevant evidence in 
the custody of a federal department or agency, including VA, 
Vet Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
any private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  He was also asked to advise VA if there 
were any other information or evidence he considered relevant 
to this claim so that VA could help by getting that evidence.  
The Board therefore finds that the notice requirements of the 
new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements from the claimant.  VA made all reasonable efforts 
to assist him in the development of the claim and notified 
her of the information and evidence necessary to substantiate 
the claim.  There is no indication of any relevant records 
that the RO failed to obtain.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 473.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  

In the present appeal, as indicated above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Despite the inadequate 
notice provided to the claimant on these latter two elements, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the claimant 
has been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection for a left 
knee disorder, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  



Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  In this case, there are several such examination 
reports of record, most recently one from September 2004.  
The evidence of record is sufficient to make a decision 
without obtaining additional VA examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran is claiming service connection for a left knee 
disorder as a result of inservice injury.  The pertinent laws 
and regulations include the following:  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002);  38 C.F.R. § 3.303 (2005).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  



This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2005).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The evidence in this case includes the service medical 
records which reflect that the veteran sustained an injury to 
the left knee in February 1969.  A sprain was noted.  These 
records do not include a diagnosis of a chronic left knee 
condition, to include at the time of separation examination 
in April 1970.  

Also of record is an undated copy of a newspaper article 
which shows that the veteran suffered a "severe" knee 
injury while on duty in Vietnam on September 18th.  The 
article further states that the veteran was returned to the 
states on September 26th, and he was first taken to an 
Illinois hospital and later to Memphis, Tennessee, where he 
was scheduled to undergo surgery.  He submitted copies of 
military personnel records which show that he was 
hospitalized form September 28, 1968, to December 12, 1968, 
for illness.  These records do not show the nature of illness 
or injury.  

A City of Hanford, California, private medical examination 
report from 1981 shows that the veteran made a full recovery 
from a torn medial collateral left knee injury that was 
incurred in 1968.  

Additional post service private treatment records show that 
the veteran was treated in 1982 after suffering a knee 
injury.  Specifically, it was noted that he was a police 
officer and that the injury occurred when he was 
participating in a physical agility exam.  While running at 
full speed towards a fence that he was going to climb over, 
he lost his footing and pulled/sprained/strained a ligament 
in his knee.  Statements by a private physician reflect that 
the veteran was under professional care and totally 
incapacitated from August 2, 1982, through September 22, 
1982.  The record reflects that he received worker's 
compensation benefits during this time.  

Private records dated in the 1990s essentially show treatment 
for other conditions.  It was noted on at least one occasion 
that he had a history of a knee injury in the 1980s which 
resulted in his being off work for 6-8 weeks.  

When examined by VA in June 2000, the veteran gave a medical 
history of injuring his left knee in 1968 when he jumped off 
of a convoy and landed on his knee the wrong way.  He was 
seen at the medical facility and told that he had torn the 
medial collateral ligament.  No surgery was suggested or 
done.  He had a long leg cast placed for 4-6 weeks and 
physical therapy.  He was discharged from the hospital after 
5 or 6 months.  During the rest of his military duty, he did 
not have trouble with the knee.  

After discharge from the military in 1972, he joined the 
police force in Kentucky and then came to California and 
joined another police force in 1980.  On or about 1983, when 
he was running during an agility test, his left knee buckled.  
He was seen by a physician who thought that he might have 
torn the medial collateral ligament.  Again, the treatment 
had been symptomatic and conservative.  Because of that 
condition in the police force, he had been placed on limited 
duty and was still on limited duty up to the time of this 
evaluation.  He claimed that he had occasional pain on the 
medial side of the left knee as well as swelling which did 
not last too long.  Following examination, the physician 
suspected that the veteran might have injured or damaged the 
medial meniscus.  Because the symptoms were very minimal, he 
did not anticipate further studies being performed.  X-rays 
showed degenerative changes in the left knee.  

As no opinion was provided as to whether the veteran's post 
service injury was related to the inservice knee injury, 
additional comment was requested from the VA physician who 
conducted the June 2000 exam.  Subsequently, he submitted an 
additional report.  He noted that medial collateral ligament 
injuries could grossly be classified as sprains or stresses 
against partial or complete tears.  He stated that the exam 
findings showed that the injuries sustained in 1968 and 1983 
did not cause a tear of the medial collateral ligament.  The 
injury in 1968 was a strain/sprain of the medial collateral 
ligament which healed satisfactorily and completely without 
sequelae.  The examiner reported that following the 1968 
injury, the veteran did not have any problems with the left 
knee until his second injury in 1983.  The examiner was of 
the opinion that the 1983 injury had no relation to the 1968 
injury.  He stated that the 1983 injury had possibly caused 
different injuries such as the possibility of a torn medical 
meniscus.  

Private records dated in 2000 through 2003 primarily show 
treatment for other conditions.  A January 2003 examination 
report, however, is of record which mentions the veteran's 
past history of inservice left knee injury and additional 
injury in 1982.  The private physician noted that after 
military service, the veteran felt a "twinge of pain 
occasionally" in the left knee, but he did not seek 
treatment until his injury while working for the police.  He 
also reported that the veteran gave a history of experiencing 
some continued left knee pain after discharge and avoiding 
any type of activity that would cause a sudden acceleration 
or change in direction.  The veteran said that his knee did 
not bother him very much until after the 1982 injury.  

Upon exam, there was tenderness over the superficial portion 
of the medial collateral ligament of the left knee.  There 
was moderate pain with valgus stress with stretched the 
medical collateral ligament and the deep and superficial 
portion appeared to be moderately painful with this 
procedure.  There was also some 1+ laxity.  The veteran also 
had 1+ effusion in the left knee and no effusion in the right 
knee.  There was no discoloration and no warmth in the knee.  
Both knees fully extended.  Mild degenerative changes were 
noted upon X-ray.  The examiner suggested that while the 
veteran experienced inservice left knee injury, he did not 
think he could apportion the current knee condition to a 
preexisting pathology, as the veteran obviously was not 
disabled in any capacity at the time of the injury in early 
1980s, but certainly developed gradually increasing symptoms 
which were in part due to all of his law enforcement 
activities.  He later added the comment, however, that the 
veteran's left knee problems were related in part to his 
military injury.  

In a July 2003 statement, the veteran reported that when he 
injured his left during service, it was determined by medical 
staff that he would recuperate in the states.  He was 
medically transferred to a naval hospital in Tennessee where 
he was diagnosed with a torn medical collateral ligament of 
the left knee.  While hospitalized, he was told by the 
doctors that he could have surgery, but they could not 
guarantee that he would not walk with a limp afterwards, so 
he declined.  It was agreed that he would pursue physical 
therapy treatment.  After approximately 6 weeks of therapy, 
he said that he fell on the left knee while entering the 
shower and this caused him to break up the scar tissue in the 
knee.  Subsequently, he began to show improvement.  He said 
that in February 1969, he was ordered to headquarters of the 
Marine Corps in Washington, D.C., where he served at a desk 
job on light duty until his discharge in 1969.  He also 
stated that following discharge, either due to pride or lack 
of knowledge, he did not file a claim for injuries.  He had 
not had full use of his left knee since the inservice injury.  
He always tried to protect the knee and when he failed, his 
knee would swell.  This caused him to walk with a limp.  

Additional VA orthopedic examination was conducted in 
September 2004.  The examiner noted that the claims file was 
reviewed prior to the examination.  Reference was made to the 
veteran's history of inservice knee injury and post service 
complaints and treatment.  Specifically, it was reported that 
he was shown to have been on sick call on February 4, 1969, 
for a consultation for a left knee sprain while in Vietnam.  
He was referred to orthopedics for evaluation.  The physician 
noted that the record also showed him being treated for a 
left knee sprain.  He was transferred from Vietnam to Japan 
through Scott Air Force Base in Illinois, and then to a naval 
hospital in Tennessee.  

In relating the veteran's medical history, the examiner noted 
when the veteran was examined in 2001, he said that the 
injured his left knee while jumping off of a convoy.  He was 
told by the doctor that he had a medial collateral ligament 
sprain and he was casted for six seeks.  

His next injury occurred in 1983 while running in a training 
exercise as a police officer.  He was told at that time that 
he had a tear of his medial collateral ligament.  He was 
examined in June 2000 and noted not to have a tear of the 
medial collateral ligament.  They were intact.  The examiner 
felt that there was no tear in 1983 and that the veteran 
basically had a sprain or a strain.  

When examined in September 2001, the circumference of both 
thighs was equal.  The veteran was tender over the medial 
joint margin.  He had full extension, and he was able to flex 
the knee to 120 degrees.  The ligaments were intact, and he 
had a positive McMurray's test on the medical side of the 
knee.  X-rays showed arthritic changes about the left knee.  
The examiner noted that that a rating decision in February 
2001 showed that he injured his left knee in February 1969, 
but there was no evidence of any chronic knee condition 
noted.  The veteran sustained an injury to the left knee in 
July 1982 while working for the police force.  The records 
did not mention any preexisting injury or disability or 
earlier injury.  

When relating his medical history, the veteran again noted 
that he initially injured his left knee during service in 
1968 when he jumped off of a truck and twisted his knee.  He 
experienced pain and swelling and was transferred to Japan 
with a tear of his medial collateral ligament.  In Japan, 
they placed him a long leg case and shipped him to the 
states.  They removed the cast and reapplied a new one and 
transferred him to a hospital in Memphis, Tennessee.  There 
the case was removed, and he participated in rehabilitation 
of the knee.  

While being rehabilitated, he slipped and fell in the shower 
and reinjured or twisted his knee again.  He had more therapy 
, and was discharged in January 1969 to headquarters in 
Virginia.  There, he had a light duty and was discharged from 
the service in May 1970.  He said that he was not evaluated 
in regard to his left knee on discharge, and he said that he 
did not receive a disability rating in regard to his knee 
after discharge, nor was he seen at a VA hospital in a year's 
time after discharge.  

He related that he injured his knee in 1982.  X-ray showed it 
to be normal.  He was told that he had a torn cartilage.  He 
saw a physician 6 or 7 times, and he was started on physical 
therapy which he did for 8 weeks.  His knee was drained once, 
and he was placed in a brace for a short period of time.  
Since that time, he had not seen any physician in regard to 
his knee except when he was examined in 2001.  

During the 1970s, the veteran experienced some tightness and 
swelling about the left knee, as well as pain on certain 
activities.  Since 1982 or 1983, he had not been treated at 
the VA hospital or any civilian orthopedist for his knee.  He 
had had no additional tests performed and no further 
diagnostic tests performed on his knee since 1982 or 1983 
(except X-ray taken in 2001).  

The veteran felt that his left knee gave out frequently.  
When getting up from a chair or when moving to the side, he 
had increased pain over the knee area, and his knee gave out.  
He could walk approximately 11/2 miles before the knee began to 
cause discomfort and pain.  He was no longer able to jog or 
run because of the pain that he had about the knee area.  He 
stated that he had good days and bad days in regard to the 
pain in the knee.  Certain movements of the knee or increased 
activity caused increased pain.  He did wear an elastic knee 
brace at times, but not frequently.  He had periodic clicking 
and popping of the knee.  

On physical exam, he did no walk with any external supports.  
He did have a slight limp on the left side due to the pain 
about his left knee area.  On standing, the general alignment 
of each knee was normal.  The circumference of the left thigh 
was 20 and 1/4 inches in diameter, and the right thigh was 21 
inches in diameter indicating a 3/4 inch atrophy of the left 
thigh.  

The left knee could fully extend, and the veteran could flex 
the knee to 115 degrees with pain noted over the anterior and 
medial aspect of the knee between 100-115 degrees.  The right 
knee was able to be fully extended, and he was able to flex 
the knee to 130 degrees with no discomfort.  The left knee 
was stable, and there was no medical or lateral instability.  
There were no anterior and posterior drawer signs.  There was 
no fluid or effusion of the knee.  On palpation of the 
patella, he was non-tender, nonpainful.  When he flexed the 
knee back and forth, there was crepitation of the 
patellofemoral joint with minimal discomfort.  He had a 
positive Apley test on the medial side of the knee and a 
negative McMurray's' test.  He was tender and painful on 
palpating the medial side of the knee in general.  It was 
noted that 2004 X-rays showed degenerative spurring and 
arthritic changes over the knee.  Magnetic resonance imaging 
(MRI) of the knee in 2004 showed a complex tear of the 
posterior horn of both the medical and lateral menisci.  
There was a chronically torn anterior cruciate ligament.  
There was a small joint effusion and bicompartmental moderate 
arthrosis or arthritis of the knee joint.  

The examiner's impression was that the veteran sustained a 
twisting injury to his left knee while in Vietnam in 1968.  
He was diagnosed as having a tear.  There was no surgical 
procedure performed on the knee at that time, and he was 
treated with a cast for a 6 week period and then 
rehabilitated.  

The veteran was not seen by a physician for the left knee 
until 1982 or 1983 after sustaining a second injury to the 
knee.  At that time, the left knee injury was diagnosed once 
again as a sprain or torn medial collateral ligament of the 
left knee.  It was treated conservatively.  He had X-rays 
taken tat that time which were negative.  He had the knee 
aspirated a couple of times.  Treatment included physical 
therapy.  

The examiner noted that the veteran had not had additional 
left knee injuries since that time.  He had complained for 
the last several years of having pain and discomfort, 
clicking, and a popping sensation in his left knee on certain 
movements of the knee (getting up from a chair or increased 
activities of the knee).  Recent X-rays showed moderately 
severe arthritis involving all 3 compartments, and recent MRI 
showed tears of both the menisci and acromioclavicular (AC) 
joint, and arthrosis or arthritis involving 2 compartments of 
the knee.  

The examiner stated that on reviewing the information in the 
claims file, plus the medical history, and the results of the 
X-rays and MRI, it was his opinion that the veteran's current 
left knee condition was not at least as likely as not caused 
by the inservice left knee injury in 1968.  His reasoning was 
the inservice injury was treated effectively and successfully 
with casting and rehabilitation.  There was no medical 
documentation of any further injury in regard to that knee or 
any  residuals in that knee until 1982 when he sustained his 
second injury.  Therefore, it was unlikely that the present 
condition was due to the inservice injury when he sustained 
the sprain or tear on the medial collateral ligament since it 
healed satisfactorily and did not cause any problems until 
1982.  

Further, there was no information or documentation stating 
any problems with the veteran's knee from the time he was 
discharged from service until 1982.  Therefore, this was the 
reason why the examiner stated that the inservice injury most 
likely did not cause the current condition of the knee.  He 
believed that the current condition could be due to the 1982 
injury or could be the result of the normal aging process of 
the individual.  

Additional VA treatment records dated in 2004 and 2005 
essentially show treatment for other conditions.  

The veteran reiterated his contentions at a May 2006 personal 
hearing.  At that time, he said that was treated for left 
knee problems in the 1970s after service, but the treatment 
records were no longer available.  They were lost in a flood 
in 1997.  

Added to the record in May 2006 were two statements in which 
it was attested that the veteran had knee problems in the 
late 1970s.  The veteran wore a knee brace on numerous 
occasions,, experienced pain, and walked with a limp.  The 
veteran gave a history of injuring the left knee during 
service.  A statement by the veteran's wife attests to the 
fact that she could not remember when the veteran's left knee 
did not discourage him from being active.  He often took 
medication and wore a brace.  This was prior to the 1982 
injury.  

In this case, it is clear that the veteran has left knee 
conditions, to include arthritis and tears of the medial and 
lateral menisci.  This condition is currently documented by 
X-ray and MRI.  The issue is whether there is evidence of an 
inservice incurrence of a knee condition which subsequently 
resulted in these left knee problems.  In other words, are 
the veteran's current left knee problems of service origin?  
It is conceded that the veteran injured his left knee during 
service.  Although the service records only contain one 
reference to a knee sprain, statements of record and the 
notation of a significant hospital stay in 1968 reflect that 
he did sustain a significant left knee injury during service.  

Although there is evidence of present left knee disorders and 
inservice injury to the knee, there is no convincing medical 
evidence of a relationship between the two.  There was no 
inservice diagnosis of a chronic left knee disorder, and it 
was not until another injury to the knee in 1982 that such a 
condition was assessed.  This was more than 10 years after 
service exit.  Moreover, two physician's have opined that the 
veteran's current left knee problems were more likely the 
result of the post service injury or possible the natural 
aging process.  Therefore, service connection on a direct or 
presumptive basis for arthritis of the knee is not warranted.  
38 C.F.R. §§ 3.307, 3.309.  

In further explanation, it is noted that the VA physician's 
opinions were based on review of the claims file and 
examination of the record.  The Board accords great probative 
value to these medical opinions, as the physicians reached 
these conclusions only after a review of the entire claims 
file, to include the veteran's in- and post-service records, 
and current examination of the veteran.  The Board also 
points out that these opinions are more consistent with the 
veteran's documented medical history and assertions.  In 
particularly, there simply is no objective report of post 
service left knee manifestations until after the injury in 
1982.  The Board also points out that the VA examiners 
clearly provided the evidentiary basis for their opinions.

It is also important to note that the veteran provided 
contradictory statement regarding left knee treatment in the 
1970s for his left knee.  For the most part, he said that he 
was not treated after service until after the 1982 injury.  
At the recent hearing, he testified that he was seen in the 
1970s for left knee problems, but the records were lost and 
unavailable.  This would, of course, suggest that he 
continued to have residuals of the inservice left knee injury 
and support his theory in this case.  The Board does not find 
this contention persuasive in this case, however.  Instead, 
the Board chooses to regard his contemporaneous statements as 
more probative.  Over the years, he stated that his left knee 
was not particularly problematic until the intercurring 
injury in 1982.  The evidence reflects that he took 
precautionary measures to insure no additional injury after 
the initial injury (e.g., he wore a brace on occasion in the 
1970s), but there is no actual documentation reflecting that 
he sought treatment for left knee complaints for many years 
after service and not until he reinjured the left knee in 
1982.  This suggests that the inservice left knee injury 
resolved with treatment and that there were no residuals from 
that injury, and that it the opinion of two physicians of 
record, both of which reviewed the entire record and examined 
the veteran prior to providing their opinions.  

While it may be argued that the private physician's January 
2003 statements supports the veteran's claim in that the 
physician stated that the veteran's current left knee 
problems were at least, in part, related to the inservice 
knee injury, the Board finds his opinion less probative than 
the two VA physicians of record.  The private physician's 
opinion was based on a medical history as provided by the 
veteran.  The Court has held that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
upon the recitations of a claimant].  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Further, a bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
LeShore v. Brown, 8 Vet. App. at 409.  The Court of Appeals 
for Veterans Claims has held that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical nexus opinion is inadequate when, as in this 
case, it is unsupported by any clinical evidence as a 
predicate for the opinion.  Black v. Brown, 5 Vet. App. 177, 
180 (1995).

Under these circumstances, the Board must conclude that the 
opinions that weigh against the claim constitute the most 
probative (persuasive) evidence on the question of medical 
nexus between current disability and in-service injury.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

In addition to the medical evidence addressed above, in 
considering the veteran's claim, the Board also considered 
the assertions advanced by and on behalf of the veteran.  
However, as indicated above, the claim on appeal turns on a 
medical matter.  As the veteran and his representative are 
each layman and are not shown to possess appropriate medical 
training and expertise, neither is competent to render a 
probative opinion on a medical matter-to include questions as 
to etiology of currently claimed disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).

For all the foregoing reasons, the claim for service 
connection for a left knee disorder must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the competent evidence is against the 
claim for service connection for tinnitus, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).


ORDER

Service connection for a left knee disorder, to include 
degenerative changes and tears of the medial and lateral 
menisci, is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


